On Application eor Rehearing.
Nicholls, O. J.
Upon the argument on the rehearingof this case, Counsel of the appellee presses upon us very earnestly that we have given to the words “ personal goods ” in the treaty too,restricted-a ■meaning. He directs our attention to the French text of a number of treaties entered into between the United States and different governmentsin which the words “personal property'.' (bienspersonéis)'ave ■used in place of “personal goods," and he insists that the words “ personal property” therein were employed simply to characterize property as belonging personally to the subjects of the one or the other country, and not as descriptive of movable property and. as. contra-distinguished from immovable property or real estate. • An 'examination of. .'the French texts ref erred: to shows that. the words “personal *1020property” have been ordinarily used in treaties of a character closely resembling that of the Spanish treaty wc are now considering instead of the words “ personal goods,” but we can not reach the same conclusions from that fact that counsel does. Under the view taken by counsel, the word “personal” could be dropped out entirely as “ surplusage," the intentions of the treaty-making powers being fully made known without it. We do not think that that word was either inadvertently or unadvisedly inserted. In the French treaty of 1853 “personal property ” is brought sharply into mention and contrasted with immovable property as being a distinct class from it.
Article XI of that treaty declares that—
“In all the States of the Union whose existing laws permit it, so long and to the same extent as the said laws shall remain in force, Frenchmen shall enjoy the right of possessing personal and realproperty by the same title and in the same ihanner as the citizens of the United States * * *. As to the States of the Union by whose existing laws aliens are not permitted to hold real estate, the President engages to recommend to them the passage of such laws as may be necessary for the purpose of conferring this right.
We think that the language adopted in these various treaties was so adopted by reason of a recognition by the different powers of the right of the others to control the ownership of immovable property within their respective territories and to leave them free to take such action in respect thereto as to them might be deemed right, except in so far as was made the subject matter of specific stipulation in the treaties themselves. This specific stipulation generally extends no further than to guarantee in favor of the subjects of the contracting parties, who would be called to the inheritance of real estate in the territory of the other, but for the fact of .alienage, not the actual ownership of such property but the practical benefits of ownership by permitting them to sell the property, or to have the same sold for their benefit without restriction or “ detraction.”
; By this stipulation, the unwillingness or policy of either of the contracting parties to permit aliens to own real estate within their borders would be respected, without, however, carrying the effect of -such- policy- any further than was actually necessary for its own enforcement.
Subject to the single restriction provided for, the State was left in full possession of the right recognized in Mager vs. Grima, 8 Howard, *1021494, and Frederickson vs. State, 23 Howard, 445. In the former case, the Supreme Court of the United States said: “Every State or nation may unquestionabiy refuse to allow an alien to take either real or personal property situated within its limits either as heir or legatee, and may, if it thinks proper, direct that property so descending or bequeathed shall belong to the State. In many of the States of the Union at this day, real property devised to an alien is liable to escheat. And if a State may deny the privilege altogether, it follows that when it grants it, it may annex to the grant any conditions which it supposes to be required by its interests or policy. This has been done by Louisiana. The right to take is given subject to a deduction of ten per cent, for the use of the State.” *
The State of Louisiana has not made the right of Spanish subjects to inherit real estate Within her territory conditioned or contingent-upon the payment of ten per cent, upon the value of said real property for the use of the State. It has, however, enacted a law that Spanish subjects so inheriting shall pay a tax. We find nothing in the treaty prohibiting the State in the matter of real estate from passing such a statute. In our opinion, the treaty stipulations do not reach that branch of the case. It is argued that reaching such a conclusion would lead up to incongruous results. It is said that it ■can scarcely be reconciled with logic that in a State where hostility to aliens is so great, that they are prohibited from taking real estate toy inheritance, the foreigner would be able to get under the treaty the full benefit of the inheritance, while in a State showing a much more liberal spirit toward aliens and permitting them freely to inherit, they should find themselves confronted with a payment of tax of ten per cent.
The legal privilege of a continuing ownership in the foreigner after inheritance of the property inherited is left out of view in this statement, but whether the results reached be incongruous or illogical or not, we are not able to control them. We are called on to declare non-effective, a statute of the State by reason of alleged treaty obligations, and an examination of the treaty has brought us to the conclusion that the particular obstacle set up in bar of the enforcement of the law can not stand. This conclusion forces us back into a ■consideration of the law from the standpoint of its constitutionality «under the Constitution of the State on the ground discussed and disposed of in our original opinion.
*1022A re-examination of the question has not brought us to a conelu sion. different from that which we have already reached and expressed; - The history of the statute shows it to have been enacted as a revenue measure as its principal motive and object. We see no reason to suppose that there has been a change of policy on the part of the people of the State in dealing with the’,[rightj[of aliens to inherit real estate. The right of foreigners to inherit real estate in this State has not been made to be conditioned or contingent upon the payment of a tax, as we recently declared in the Succession of Rabasse. Spanish subjects living in Spain inherit freely from persons dying in Louisiana owning real estate. They have the right to accept unconditionally ihe successions falling to them, and should .they (having done so) sell the real estate inherited to third parties, the rights of the vendees quoad the title of the property sold would be proof against any attack made against it that the vendor’s right was conditional or contingent. Succession of Pargoud, 13 An. 367.
We find a great difference between this statute and one under which moneys are to be received only incidentally and subsidiarily as a result or consequence of a main object had in view by the statuté (other than the raising of revenue), even though the moneys so received should be directed by the statute when received to be applied to State purpoees.
We are of the opinion that the judgment heretofore rendered by us should remain undisturbed, and it is so ordered and decreed. . i
Justice Watkins concurs in the decree on the ground that the .Louisiana statute is unconstitutional.